Fourth Court of Appeals
                                           San Antonio, Texas
                                                     July 2, 2019

                                               No. 04-19-00400-CR

                                                David M. LOPEZ,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                       From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CR-4232W
                                Honorable Ron Rangel, Judge Presiding


                                                   ORDER
       The trial court imposed sentence in Cause No. 2019CR4232W on April 16, 2019.
Because appellant did not file a motion for new trial, the notice of appeal was due to be filed on
May 16, 2019. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of
appeal was due on May 31, 2019. TEX. R. APP. P. 26.3. On June 13, 2019, appellant filed a
“Notice of Appeal from Negotiated Plea.” Appellant did not file a motion for extension of time.
Because appellant did not timely file a notice of appeal or timely file a motion for extension of
time, we lack jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). [1]

       We, therefore, ORDER appellant to show cause on or before July 17, 2019 why this
appeal should not be dismissed for lack of jurisdiction.


                                                                 _________________________________
                                                                 Irene Rios, Justice

[1]
   We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court